Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires among other things: “A storage system comprising: a host device configured to provide first input data and second input data; and a storage device…, the storage device including a first processor configured to control an operation of the storage device, a first nonvolatile memory configured to store the first input data, a second processor configured to perform the Al calculation, the second processor different from the first processor, and a second nonvolatile memory configured to store weight data associated with the Al calculation, the second nonvolatile memory being different from the first nonvolatile memory.”
The closest prior art includes Amirineni (patent No. 10,445,638) and Ma (patent application publication No. 2018/0075344). 
Amirineni taught computing system for performing neural network processing (e.g., see fig. 4A and col. 4, lines 43-46) with a memory controller (DMA controller 416) storing and transmitting provide weight and input data and results between host and neural network processor via a host interface (e.g., see col. 10, lines 28-51).  Amirineni also taught the neural network processor including computing engine 424 and computation controller and activation engine (e.g., see col. 10, lines 38-57) which performs arithmetic operation(s) for neural network computation (e.g., see col. 11, lines 10-18). Ma taught a memory centric neural network system (e.g., see paragraph 0010). Ma taught the processing in memory  (“PRIME”)  can include a processing unit (602)such as a CPU, and ReRAM banks 604) (e.g., see paragraph 0055) where the memory subarrays may operate in both computation mode and data memory mode (e.g. , see paragraph 0057) in a time multiplexed manner  (e.g., see paragraph 0059) and input  data and  weights for computation (e.g. see paragraph 0066).
However Amirineni and Ma did not disclose among other  things: A storage system comprising: a host device configured to provide first input data and second input data; and a storage device…, the storage device including a first processor configured to control an operation of the storage device, a first nonvolatile memory configured to store the first input data, a second processor configured to perform the Al calculation, the second processor different from the first processor, and a second nonvolatile memory configured to store weight data associated with the Al calculation, the second nonvolatile memory being different from the first nonvolatile memory.”
	Claim 17 requires among other things:  “A storage device comprising: a first processor configured to control an operation of the storage device;…; a second nonvolatile memory configured to store weight data associated with an artificial intelligence (AI) calculation; and a second processor configured to load the weight data stored in the second nonvolatile memory, to generate calculation result data by performing the Al calculation based on second input data and the weight data, and to output the calculation result data.”
	Amirineni and Ma did not disclose among other things the limitations of claim 17 shown above. 
 	Claim 20 requires among other things requires among other things: 
“A storage device comprising: a first clock/power domain including a first processor and a first nonvolatile memory,….; a second clock/power domain including a second processor and a second nonvolatile memory, the second nonvolatile memory configured to store weight data associate with an artificial intelligence (AI) calculation, the second nonvolatile memory being different from the first nonvolatile memory, and …and perform the Al calculation based on second input data in a second operation mode, the second processor being different from the first processor; and a third clock/power domain including a triggering unit, the third clock/power domain being different from the first and second clock/power domains, the triggering unit configured to enable the first operation mode and the second operation mode, the triggering unit configured to enable the first processor and the first nonvolatile memory to store the first input data and the second processor and the second nonvolatile memory to have an idle state in the first operation mode, …, to perform the Al calculation based on second input data and the weight data, and output the Al calculation result data in the second operation mode.”
Arimineni and Ma did not disclose among other things the limitations of claim 20 shown above. 
  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akin (patent application publication No. 2019/0042920) disclosed spiking neural network accelerator using external memory (e.g., see abstract).
Goulding (patent application publication No. 2019/087708) disclosed neural network processor with direct memory access and hardware acceleration circuits (e.g., see abstract).
Guz (patent No. 9,836,277) disclosed in-memory popcount support for real time analytics (e.g., see abstract).
Jayasena (10,042,762) light-weight cache coherence for data processors with limited data sharing (e.g. see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183